Filed 11/28/22 P. v. Crowell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----

 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C095502

           v.                                                                        (Super. Ct. No. 06F715)

 MARGUS EVERETT CROWELL,

                    Defendant and Appellant.



         Defendant Margus Everett Crowell appeals from the trial court’s order denying his
petition to recall his sentence and resentence him following a recommendation from the
California Department of Corrections and Rehabilitation (CDCR). Defendant contends
the trial court abused its discretion in denying CDCR’s recommendation, and recent
statutory amendments require remand. The People agree remand is appropriate in light of
the amendments, and so do we. We will reverse the trial court’s order and remand for
reconsideration under the amended statute. Under the circumstances, we do not address
defendant’s abuse of discretion arguments.
                                                 BACKGROUND
         In 2006, defendant pleaded guilty to one count of burglary (Pen. Code, § 459)1
and admitted two prior strike convictions (§ 1170.12) and a prior serious felony



1 Undesignated statutory references are to the Penal Code.


                                                             1
conviction (§ 667, subd. (a)). The trial court sentenced defendant to 30 years to life in
state prison.
       In 2021, pursuant to former section 1170, subdivision (d)(1), CDCR sent a letter to
the trial court recommending the trial court recall defendant’s sentence and resentence
defendant based on his exceptional conduct in prison. Defendant subsequently filed a
petition for recall and resentencing. In his brief supporting the petition, defendant
included an assessment by a correctional consultant. In the assessment, the consultant
recounted an interview with defendant where defendant said he started smoking
marijuana with his parents and siblings when he was very young, dabbled with meth at
the age of 12, and at the age of 17 his best friend died which was the end of the world to
defendant. Defendant said his life spiraled out of control and he paid for his addiction by
committing burglaries. But defendant said he was determined to find out why he had
committed the crimes, and he had been working on changing himself.
       The trial court held a hearing on October 25, 2021, and denied the petition. The
trial court acknowledged defendant’s efforts and improvements but expressed concerns
about the CDCR letter and noted that although defendant has done well in prison, he had
not been successful on parole.
       On December 7, 2021, defendant filed a motion for reconsideration. Two weeks
later, on December 23, 2021, defendant filed a timely notice of appeal in the trial court.
In light of the notice of appeal, the trial court declined to rule on defendant’s motion for
reconsideration.
                                       DISCUSSION
       The parties agree remand is appropriate in light of the recent amendments to
former section 1170, subdivision (d)(1). So do we.
       Former section 1170, subdivision (d)(1), effective August 6, 2020, authorized a
trial court, at any time upon the recommendation of CDCR, to recall a defendant’s



                                              2
sentence and resentence the defendant, provided the new sentence is no greater than the
initial sentence.
       While this appeal was pending, Assembly Bill No. 1540 (2021-2022 Reg. Sess.),
effective January 1, 2022, made several “ ‘clarifying changes’ ” to the standards and
factors a trial court must employ when considering a CDCR recommendation.2 (People
v. McMurray (2022) 76 Cal.App.5th 1035, 1041; see Stats. 2021, ch. 719, § 3.1.) As
relevant here, the trial court must now “consider if the defendant has experienced
psychological, physical, or childhood trauma . . . and whether those circumstances were a
contributing factor in the commission of the offense.” (Stats. 2021, ch. 719, § 3.1,
subd. (a)(4).) There is also an added “presumption favoring recall and resentencing of
the defendant, which may only be overcome if a court finds the defendant is an
unreasonable risk of danger to public safety.” (Stats. 2021, ch. 719, § 3.1, subd. (b)(2).)
       We cannot disregard subsequent expressions of the Legislature as to its intent
regarding a prior statute. (Western Security Bank v. Superior Court (1997) 15 Cal.4th
232, 244.) “A statute that merely clarifies, rather than changes, existing law is properly
applied to transactions predating its enactment.” (Carter v. California Dept. of Veterans
Affairs (2006) 38 Cal.4th 914, 922.) “When a case involving such a clarifying
amendment is on appeal, the appropriate resolution is to reverse and remand the matter
for further proceedings in compliance with the amended legislation.” (People v.
McMurray, supra, 76 Cal.App.5th at p. 1039.)
       Here, the changes to former section 1170, subdivision (d) apply to defendant’s
case. The record does not show that the trial court considered whether defendant




2 Assembly Bill No. 1540 also moved the recall and resentencing provisions of former
section 1170, subdivision (d)(1) to new section 1170.03. (Stats. 2021, ch. 719, § 3.1.)
Effective June 30, 2022, section 1170.03 was renumbered as section 1172.1 with no
change in text. (Stats. 2022, ch. 58, § 9.)

                                             3
experienced psychological, physical, or childhood trauma or whether such circumstances
contributed to his offense. (See People v. Gerson (2022) 80 Cal.App.5th 1067, 1096
[under former section 1170, “the trial court had no statutory reason to make . . . a finding
that past psychological . . . trauma was a contributing factor to” the defendant’s offense].)
We cannot say that the trial court would reach the same decision if it had applied the new
law with the presumption favoring recall and resentencing. (See People v. Jones (2019)
32 Cal.App.5th 267, 273 [remand is not required if the record clearly shows the trial court
would not have decided otherwise even if it had the discretion].) Accordingly, the
appropriate remedy is to reverse and remand the matter for the trial court to consider
CDCR’s recommendation under the new standards.
       Given our conclusion, we need not address defendant’s arguments that the trial
court abused its discretion by misreading CDCR’s letter, mischaracterizing CDCR’s
review process, and by making erroneous factual findings. As the People suggest, any
concerns defendant may have may be addressed on remand.
                                      DISPOSITION
       The trial court’s order denying defendant’s petition for recall and resentencing is
reversed, and the matter is remanded for the trial court to reconsider CDCR’s
recommendation under the amended statute.


                                                     /S/
                                                  MAURO, Acting P. J.

We concur:


    /S/
KRAUSE, J.


    /S/
BOULWARE EURIE, J.


                                              4